  Case 17-21263      Doc 39      Filed 11/08/18 Entered 11/08/18 18:03:34        Desc Main
                                   Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF ILLINOIS

 In re:                                        )
                                               )
 VARWIG, SCOTT A                               )   Bankruptcy Case No. 17‐21263 ABG
                                               )   Chapter 7
                                               )
 Debtor(s).                                    )


                                    CERTIFICATE OF SERVICE


       The undersigned certifies that on _November 8, 2018 I served by prepaid first class mail
a copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline
to Object (NFR) on all parties listed below at the addresses contained therein.

          VARWIG, SCOTT A
          154 HARBOR DRIVE
          BARRINGTON, IL 60010


          ,

          ILENE F. GOLDSTEIN
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

 1        TD Bank, USA
          by American InfoSource LP as agent
          4515 N Santa Fe Ave
          Oklahoma City, OK 73118
 Case 17-21263      Doc 39    Filed 11/08/18 Entered 11/08/18 18:03:34   Desc Main
                                Document     Page 2 of 2




 2      Capital One, N.A.
        PO Box 71083
        Charlotte, NC 28272‐1083

 3      American Express National Bank
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355‐0701

 4      US DEPARTMENT OF EDUCATION
        CLAIMS FILING UNIT
        PO BOX 8973
        MADISON, WI 53708‐8973

 5      Quantum3 Group LLC as agent for
        Velocity Investments LLC
        PO Box 788
        Kirkland, WA 98083‐0788

 6      Directv, LLC
        by American InfoSource LP as agent
        4515 N Santa Fe Ave
        Oklahoma City, OK 73118

 7      Comenity Capital Bank/Paypal Credit
        c/o Weinstein & Riley, PS
        2001 Western Ave., Ste 400
        Seattle, WA 98121



/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562‐9595
Fax: (847) 564‐8402
